Citation Nr: 1027383	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether recoupment of special separation benefits in the amount 
of $37,131.55 is proper.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to December 1987 
and from September 1988 to September 1993.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
that informed the Veteran that while he had been granted service 
connection and compensable evaluations for various disabilities, 
his VA compensation benefits were being withheld because he had 
received separation pay upon his discharge from service.  The 
Veteran expressed disagreement with that decision and began this 
appeal.   


FINDING OF FACT

The Veteran received special separation benefits in the amount of 
$37,131.55 upon his separation from service in September 1993 and 
entitlement to disability compensation was established after 
September 15, 1981.


CONCLUSION OF LAW

The requirements for recoupment of the Veteran's special 
separation benefits in the amount of $37,131.55, have been met.  
10 U.S.C.A. §§ 1174, 1174a (West 2002); 38 C.F.R. § 3.700 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that VA is incorrect in withholding his 
compensation pay because he was paid special separation benefits.  
Specifically, the Veteran alleges that his separation benefits 
were taxable income and VA compensation is not.  Further, he 
states that it is fundamentally unfair that he is now required to 
pay back the full amount of his separation benefits when he did 
not receive the total amount due to taxation of the corpus.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002)), prescribes VA's duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence, and it also prescribes VA's duties to help a 
claimant obtain relevant evidence, duties collectively referred 
to as the "duty to assist."  However, there are some claims to 
which the VCAA does not apply.  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  One such claim is where, as here, there is 
no dispute as to the facts, and the law is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  Thus, the Board concludes that no 
further action is necessary under the VCAA, since all evidence 
needed to adjudicate the claim is of record.

II. The Merits of the Claim

The recoupment of the Veteran's special separation benefits from 
his VA disability compensation is statutorily mandated.  Service 
members are authorized to receive a special separation benefits 
payment under the authority of 10 U.S.C.A. § 1174a.  Such 
payments are governed by 10 U.S.C.A. § 1174(h)(2).  See 10 
U.S.C.A. § 1174(g).  Under 10 U.S.C.A. § 1174(h)(2), a member who 
has received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason of 
his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he is 
entitled under the laws administered by VA, but there shall be 
deducted from that disability compensation an amount equal to the 
total amount of separation pay, severance pay, and readjustment 
pay received, less the amount of Federal income tax withheld from 
such pay.

The implementing regulation provides that where entitlement to 
disability compensation was established on or after September 15, 
1981, a veteran who has received separation pay may receive 
disability compensation for disability incurred in or aggravated 
by service prior to the date of receipt of separation pay subject 
to recoupment of the separation pay.  Where payment of separation 
pay or special separation benefits under section 1174a was made 
on or before September 30, 1996, as is the situation in this 
case, VA will recoup from disability compensation an amount equal 
to the total amount of separation pay or special separation 
benefits.  Where payment of separation pay or special separation 
benefits under section 1174a was made after September 30, 1996, 
VA will recoup from disability compensation an amount equal to 
the total amount of separation pay or special separation benefits 
less the amount of Federal income tax withheld from such pay.  
See 38 C.F.R. § 3.700(a)(5)(i).

The VA General Counsel has held that, "[i]n accordance with the 
provisions of 10 U.S.C. § 1174a and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount of 
special separation benefits received by a former member of the 
armed forces."  See VAOPGCPREC 14-92; see also VAOPGCPREC 12-96 
(providing that VA is required to recoup from a veteran's VA 
disability compensation the amount of non-disability severance 
pay.)

The Veteran's DD Form 214 indicates that upon his discharge from 
service in September 1993, he received special separation 
benefits in the amount of $37,131.55.

In February 2007, the Veteran was granted entitlement to: (1) 
service connection for status post excision ninth and tenth rib, 
right side, secondary to slipping rib syndrome, considered 10 
percent disabling; (2) service connection for scar, status post 
excision ninth and tenth rib, right side, secondary to slipping 
rib syndrome, considered 10 percent disabling; (3) service 
connection for right ankle sprain and degenerative joint disease 
(DJD), considered 10 percent disabling; and (4) service 
connection for left ankle sprain and DJD, considered 10 percent 
disabling.  None of the disabilities for which service connection 
was established was based on in-service incurrence of a combat 
related injury.  In the March 2007 notice of decision letter, the 
RO informed the Veteran that while he had been granted service 
connection and compensable evaluations for the aforementioned 
disabilities, his VA compensation benefits would be withheld 
because he had received separation pay upon his discharge from 
service.  He was advised that after the amount was paid back, he 
would start receiving his full VA compensation.

Thus, entitlement to disability compensation was established 
after September 15, 1981.  Also, special separation benefits were 
paid to the Veteran under 10 U.S.C.A. § 1174a in September 1993, 
or prior to September 30, 1996.  As such, VA is required to 
recoup from the Veteran's compensation the total amount of his 
special separation benefits, which is $37,131.55.  The Board is 
sympathetic to the Veteran's argument; however, the Board is 
bound by the law.  

In addition, the Veteran is not a qualified retiree under the 
Concurrent Receipt of Disability Pay (CRDP) program and has not 
been determined to be eligible to Combat Related Special 
Compensation (CRSC).  Several changes made to the CRDP and CRSC 
programs, including those as the result of the National Defense 
Authorization Act for Fiscal Year 2008, Pub. L. No. 110-181, § 
641, 122 Stat 3 (2008), show that he is not otherwise eligible to 
these entitlements.  See 10 U.S.C.A. §§ 1413a, 1414.

The Board finds that the law, as enacted by Congress and 
implemented by VA regulation, has been correctly applied in this 
case.  The recoupment of the Veteran's special separation 
benefits in the amount of $37,131.55, received when he was 
discharged from service in 1993, by withholding in monthly 
allotment payments of VA disability compensation benefits, is 
required by law.  See 10 U.S.C.A. § 1174; 38 C.F.R. § 
3.700(a)(5).

Thus, as VA does not have any discretion in the recoupment of the 
special separation benefits, the Veteran has not stated a claim 
upon which relief may be granted, and the claim must be denied 
for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Recoupment of special separation benefits in the amount of 
$37,131.55, is proper, and the appeal is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


